       Case 1:13-md-02481-PAE Document 1283 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE ALUMINUM WAREHOUSING                                      13-MD-2481 (PAE)
 ANTITRUST LITIGATION                                            and all related cases

                                                                       ORDER



PAUL A. ENGELMAYER, District Judge:

       For the reasons set forth on the record at today’s conference, the Court hereby sets the

following schedule and deadlines with regard to the defendants’ proposed consolidated summary

judgment motion:

             Defendants’ motion for summary judgment and opening brief are due

              September 2, 2020.

             Plaintiffs’ opposition brief is due October 20, 2020.

             Defendants’ reply is due November 20, 2020.

       Further, the Court hereby schedules oral argument in this case for Friday, December 11,

2020, at 2:00 p.m. using the Court’s teleconference system.

       Dial-in Number: (888) 363-4749 or (215) 446-3662
       Access Code: 468-4906

       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: August 19, 2020
       New York, New York
